   Case 1:19-mc-00145-TSC Document 234 Filed 09/08/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

               PLAINTIFF’S MOTION FOR EXPEDITED HEARING
          AND STATEMENT OF FACTS MAKING EXPEDITION ESSENTIAL

      Please take notice that Plaintiff William LeCroy is hereby requesting that this Court

 hold a hearing on Plaintiff’s Motion for a Preliminary Injunction on or before this Friday,

 September 11, 2020. Pursuant to Civil Rule 65.1(d), Plaintiff submits this Statement of

 Facts, setting forth why expedition is essential in this matter.

      On July 31, 2020, Defendant William Barr directed the Bureau of Prisons to issue

 an execution date for the Plaintiff, see https://www.justice.gov/opa/pr/executions-

 scheduled-two-federal-inmates, and Defendant Carvajal, as Director of the Bureau of

 Prisons, thereafter scheduled an execution date for Plaintiff on Tuesday, September 22,

 2020, 53 days later. As set forth in Plaintiff’s Motion for a Preliminary Injunction, this

 scheduled federal execution fails to comply with statutory and other binding laws of

 Plaintiff’s state of conviction (Georgia) as required by 18 U.S.C. § 3596(a). Plaintiff

 has requested the relief to which he is entitled under the Administrative Procedures Act

 and the Take Care Clause of the U.S. Constitution, prior to his fast-approaching

 execution date. Without this Court’s intervention, Plaintiff may be executed before he


                                             1
    Case 1:19-mc-00145-TSC Document 234 Filed 09/08/20 Page 2 of 3




 can fully litigate his claims.

      The issues raised by Plaintiff in his Motion for Preliminary Injunction are weighty

and significant ones. Just recently, in fact, Justice Sotomayor noted in a concurring

opinion in Mitchell v. United States, 591 U.S. --- (No. 20A32, issued Aug. 25, 2020)

(Sotomayor, J., concurring), that “with additional federal executions scheduled in the

coming months, the importance of clarifying the FDPA meaning remains.” Id. She noted

that “I believe that this Court should address this issue in an appropriate case.” Id.

      For these reasons, expedited consideration and a decision in this matter is necessary

 to prevent irreparable harm to Plaintiff, and oral argument at a hearing would allow this

 Court to more fully consider these issues.         Because Plaintiff’s execution is fast-

 approaching, and given the gravity of the issues at stake, Plaintiff asks this Court to grant

 oral argument and hold a hearing no later than Friday, so that this Court will have

 adequate time to consider and issue a decision on this motion, with the parties also

 afforded additional time thereafter, if necessary, to seek a stay or obtain relief on appeal.

      Dated: September 8, 2020                Respectfully submitted,

                                              ___/s/ Gregory S. Smith______________
                                              Gregory S. Smith (DC Bar #472802)
                                              Law Offices of Gregory S. Smith
                                              913 East Capitol Street, S.E.
                                              Washington, D.C. 20003
                                              Telephone: (202) 460-3381
                                              Email: gregsmithlaw@verizon.net

                                              ___/s/ John R. Martin ______________
                                              John R. Martin (pro hac vice pending)
                                              Martin Brothers P.C.
                                              1099 St. Louis Place
                                              Atlanta, GA 30306
                                              Telephone: (404) 433-7446
                                              Email: jack@martinbroslaw.com

                                              Attorneys for Plaintiff William LeCroy

                                              2
     Case 1:19-mc-00145-TSC Document 234 Filed 09/08/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document is being served upon all counsel of

record through this Court’s Electronic Case Filing (ECF) system.

        This 8th day of September 2020.

                                                 _/s/ Gregory S. Smith_________
                                                 Gregory S. Smith
                                                 gregsmithlaw@verizon.net




                                                3
